In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

Nos.  16-­‐‑3236  &  16-­‐‑3713  
RANDY  JOSEPH  NETZER,  
                                                               Plaintiff-­‐‑Appellant,  
                                          v.  

OFFICE  OF  LAWYER  REGULATION  and  MATTHEW  F.  ANICH,  
                                        Defendants-­‐‑Appellees.  
                           ____________________  

               Appeals  from  the  United  States  District  Court  
                      for  the  Western  District  of  Wisconsin.  
          No.  16-­‐‑cv-­‐‑175-­‐‑wmc  —  William  M.  Conley,  Chief  Judge.  
                           ____________________  

     SUBMITTED  MARCH  8,  2017  —  DECIDED  MARCH  13,  2017  
                   ____________________  

    Before  BAUER,  EASTERBROOK,  and  ROVNER,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Randy   Netzer,   a   debtor   in  
bankruptcy,   asked   the   court   to   discharge   a   debt   to   Wiscon-­‐‑
sin’s   Office   of   Lawyer   Regulation.   Bankruptcy   Judge   Furay  
concluded   in   this   adversary   proceeding   that   the   approxi-­‐‑
mately   $9,200   the   Supreme   Court   of   Wisconsin   imposed   as  
costs   in   a   disciplinary   proceeding   against   a   member   of   the  
state’s   bar   is   a   “fine,   penalty,   or   forfeiture”   under   11   U.S.C.  
2                                                  Nos.  16-­‐‑3236  &  16-­‐‑3713  

§523(a)(7)   and   therefore   is   not   dischargeable.   545   B.R.   254  
(Bankr.  W.D.  Wis.  2016).  
      The  bankruptcy  court  entered  its  decision  on  February  3,  
2016,   and   Netzer   had   14   days   to   appeal.   Fed.   R.   Bankr.   P.  
8002(a)(1).  He  took  41,  filing  a  notice  on  March  15.  He  asked  
the  district  judge  to  excuse  his  tardiness,  contending  that  un-­‐‑
til   a   few   days   earlier   he   had   not   known   of   the   bankruptcy  
court’s   decision.   But   the   district   court   dismissed   the   appeal  
as  untimely.  2016  U.S.  Dist.  LEXIS  84260  (W.D.  Wis.  June  29,  
2016),   reconsideration   denied,   2016   U.S.   Dist.   LEXIS   129476  
(Sept.   22,   2016).   The   judge   stated   that   he   lacks   authority   to  
extend   the   time   on   equitable   grounds,   because   the   14-­‐‑day  
period  is  jurisdictional.  
      In   re   Sobczak-­‐‑Slomczewski,   826   F.3d   429   (7th   Cir.   2016),  
holds   that   the   14-­‐‑day   period   in   Rule   8002(a)(1)   is   jurisdic-­‐‑
tional,   and   Bowles   v.   Russell,   551   U.S.   205,   213–14   (2007),  
holds   that   there   cannot   be   equitable   exceptions   to   jurisdic-­‐‑
tional   rules.   The   grant   of   review   in   Hamer   v.   Neighborhood  
Housing  Services  of  Chicago,  835  F.3d  761  (7th  Cir.  2016),  cert.  
granted,   No.   16–658   (U.S.   Feb.   27,   2017),   which   poses   the  
question   whether   Fed.   R.   App.   P.   4(a)(5)(C)   sets   a   jurisdic-­‐‑
tional  time  limit,  suggests  that  the  Supreme  Court  may  soon  
decide  how  far  rules  about  the  times  for  appeal,  as  opposed  
to   statutory   limits,   can   affect   a   court’s   jurisdiction.   See   also  
Kontrick   v.   Ryan,   540   U.S.   443   (2004)   (time   limit   in   Fed.   R.  
Bankr.  P.  4004  is  not  jurisdictional);  Eberhart  v.  United  States,  
546  U.S.  12  (2005)  (time  limit  in  Fed.  R.  Crim.  P.  33(a)  is  not  
jurisdictional);   United   States   v.   Neff,   598   F.3d   320   (7th   Cir.  
2010)  (time  limit  in  Fed.  R.  App.  P.  4(b)  is  not  jurisdictional).  
   We   need   not   hold   these   appeals   for   Hamer,   however,   or  
revisit  the  issue  resolved  in  Sobczak-­‐‑Slomczewski.  For  whether  
Nos.  16-­‐‑3236  &  16-­‐‑3713                                                       3  

or   not   a   given   rule   is   “jurisdictional”   it   is   still   a   rule,   and  
when   invoked   it   must   be   enforced.   Appellees   have   claimed  
the  benefit  of  the  14-­‐‑day  limit  for  bankruptcy  appeals.  Bank-­‐‑
ruptcy  Rule  9022(a),  which  requires  bankruptcy  courts  to  no-­‐‑
tify  litigants  of  judicial  orders,  also  provides:  “Lack  of  notice  
of   the   entry   does   not   affect   the   time   to   appeal   or   relieve   or  
authorize   the   court   to   relieve   a   party   for   failure   to   appeal  
within  the  time  allowed,  except  as  permitted  in  Rule  8002.”  
This  takes  us  to  Rule  8002(d),  which  specifies  the  conditions  
under   which   a   bankruptcy   judge   may   extend   the   time   for  
appeal.  Rule  8002(d)(1)  permits  a  bankruptcy  judge  to  allow  
a  belated  appeal  if  application  is  made  within  35  days  after  
the  order’s  entry.  Netzer  missed  that  deadline—and,  even  if  
he   had   asked   in   time,   still   the   power   to   decide   would   have  
belonged  to  the  bankruptcy  judge,  not  to  the  district  judge  or  
the  court  of  appeals.  
     Courts  lack  an  “equitable”  power  to  contradict  the  bank-­‐‑
ruptcy  statutes  and  rules.  Law  v.  Siegel,  134  S.  Ct.  1188  (2014);  
In   re   Kmart   Corp.,   359   F.3d   866,   871   (7th   Cir.   2004).   Rule  
9022(a)   says   that   lack   of   notice   authorizes   additional   time  
only  to  the  extent  allowed  by  Rule  8002,  and  Rule  8002(d)(1)  
sets  a  limit  of  35  days  from  the  decision  for  such  a  request  to  
be   made.   Those   rules   promote   expeditious   resolution   of  
bankruptcy  appeals.  Litigants  have  only  to  check  the  court’s  
electronic   docket   once   a   month   in   order   to   protect   their   in-­‐‑
terests;  this  step  will  ensure  that,  even  if  notice  miscarries,  a  
request   for   additional   time   can   be   made   within   the   35   days  
allowed  by  Rule  8002(d)(1).  
                                                                          AFFIRMED